Citation Nr: 0625983	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-35 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1978 to September 1979.  The case is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a July 2002 rating 
decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
appellant's claim to reopen his claim of service connection 
for a psychiatric disorder.  In a decision issued in May 
2005, the Board denied reopening his claim.  The veteran 
appealed that decision to the Court.  In December 2005, the 
Court issued an order that vacated the May 2005 Board 
decision and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the December 
2005 Joint Motion by the parties.  

The question of whether new and material evidence has been 
received to reopen the claim of service connection for a 
psychiatric disorder must be addressed in the first instance 
by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The 
Board has characterized the claim accordingly.  

The matter of entitlement to service connection for a 
psychiatric disorder based on a de novo review is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.


FINDINGS OF FACT

1. An unappealed rating decision in September 1989 denied 
service connection for a psychiatric disorder essentially on 
the basis that no evidence of record showed the veteran had a 
psychiatric disorder that was related to service.
2. Evidence received since the September 1989 rating decision 
includes evidence not of record at the time of that decision 
that tends to show that the veteran has a psychiatric 
disorder that might be related to his service, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the September 1989 rating decision is 
new and material, and the claim of service connection for a 
psychiatric disorder may be reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing is harmless.  Any 
insufficiency regarding notice content will be addressed in 
the remand portion of this decision.

B.	Factual Background, Legal Criteria, and Analysis

Historically, a September 1989 rating decision denied service 
connection for a psychiatric disorder, essentially finding 
the veteran did not have a psychiatric disorder that was 
related to service.  He did not appeal this decision, and it 
became final.  38 U.S.C.A. § 7105.  A July 2000 Board 
decision determined that new and material evidence had been 
submitted to reopen the previously denied claim, but, on de 
novo review, denied the claim as not well-grounded.  The 
veteran did not appeal this decision.  The Board's decision 
became final during the period from July 14, 1999, to 
November 9, 2000; a note following 38 U.S.C.A. § 5107 
provides for readjudication de novo of a denial on a not-
well-grounded basis that became final during this time period 
(for which there was a motion for readjudication within two 
years after November 9, 2000).  As the veteran's claim to 
reopen was filed in December 2001, it appears the instant 
case falls within the parameter of the guidelines as to which 
claims should be readjudicated.  Thus, in making its 
decision, the Board has considered all evidence submitted 
since September 1989.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic disabilities including, as pertinent here, 
psychoses, are presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record at the time of the September 1989 rating 
decision included service medical records that were negative 
for complaints, findings, treatment, or diagnosis relating to 
a psychiatric disorder.  Upon entrance and separation 
examination, the veteran's psychiatric state was clinically 
evaluated as normal.  

Because the veteran's claim was previously denied based on a 
finding that he did not have a psychiatric disorder that was 
related to his military service, for evidence to be new and 
material, it would have to show that he has a diagnosis of a 
psychiatric disorder that might be related to his military 
service.  

Evidence received since the September 1989 decision includes 
an August 2000 letter from Dr. T. V. K. in which he states he 
has treated the veteran since September 1993.  He noted that 
the veteran had schizoaffective disorder and had been totally 
disabled since 1988.  While he did not know when the 
veteran's illness began, the veteran's family had indicated 
that his family doctor, Dr. G. E. F., had noticed symptoms 
beginning during the veteran's active duty.  
A June 2002 letter from a Veterans Counseling Center clinical 
psychologist indicates that the veteran was examined and that 
his records were reviewed.  He noted the veteran's symptoms 
were consistent with his previous diagnoses of schizophrenia 
and schizoaffective disorder.  The veteran's history provided 
that he had no significant problems in childhood or 
adolescence; that he entered the Air Force at the age of 18; 
that he did not begin having psychiatric problems until he 
was about 19; and that he had a history of poly-substance 
dependence problems.  He suffered from auditory 
hallucinations and had older service members who had served 
in Vietnam encouraging him to drink and use drugs.  After 
reviewing the veteran's military history, the psychologist 
noted that he had difficulty in his general functioning and 
in completing his military duties.  He opined that it was 
likely that the veteran's substance dependence problems began 
as a way to self medicate for the psychological problems he 
was experiencing while in the service.

Private medical records show diagnoses of and treatment for 
schizoaffective disorder in May 2000, June 2001, January 
2002, and November 2004.

The evidence noted above is "new" because it was not 
previously of record.  It is also material because it relates 
to unestablished facts necessary to substantiate the claim: 
Private treatment records provide the veteran with diagnoses 
of a psychiatric disorder and the medical opinions tend to 
relate his psychiatric disorder to his military service.  The 
August 2000 and June 2002 opinions appear to be mainly based 
on history provided by the veteran and his family.  However, 
Dr. T. V. K. and the Vet Center clinical psychologist 
examined the veteran and had the knowledge and skill to reach 
a medical opinion regarding the etiology of his psychiatric 
disorder.  See Guerriri v. Brown, 4 Vet. App. 467, 470-471 
(1993); see also Paller v. Principi, 3 Vet. App. 535, 538 
(1992).  While the Board is not compelled to accept these 
opinions as competent and credible upon de novo review (when 
it can assess the credibility and weight of all of the 
evidence), it must presume their credibility and competence 
when deciding whether to reopen the case.  Guerriri, 4 Vet. 
App. at 471; Fortuck, 17 Vet. App. at 179-80; Justus, 3 Vet. 
App. at 513.  Accordingly, the evidence is new and material, 
and the claim seeking service connection for a psychiatric 
disorder may be reopened.

ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is granted.


REMAND

As noted above, the August 2000 and June 2002 letters tending 
to relate the veteran's psychiatric disorder to military 
service appear to be based on history provided by the veteran 
and his family.  These letters do not explain the rationale 
for the opinions provided and they are not stated in terms of 
sufficient probability (i.e., at least as likely as not) to 
substantiate the veteran's claim on their own.  

The veteran has not received a VA examination to assess his 
psychiatric disorder.  Under 38 C.F.R. § 3.159(c)(4), a VA 
medical examination or opinion is necessary if the evidence 
of record: (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, there are medical diagnoses 
of a psychiatric disorder and both a psychiatrist and a 
psychologist have provided medical opinions relating the 
veteran's psychiatric disorder to his military service, but 
there is insufficient medical evidence to decide the claim.  
Consequently, a VA examination to obtain a medical opinion 
regarding the etiology of the veteran's psychiatric disorder 
is indicated. 

It also appears that pertinent medical records remain 
outstanding.  The RO unsuccessfully tried to obtain medical 
records from Dr. G. E. F. in January and February 2002.  
However, since the case has been reopened, it is worthwhile 
to try to obtain these records again.  The veteran indicated 
in VA Form 21-4142, Authorization and Consent to Release 
Information to the VA, that Dr. G. E. F. treated him in 
approximately 1980, within a year after he was discharged 
from the military.  If Dr. G. E. F.'s records can be 
obtained, they may shed additional light on whether the 
veteran received a diagnosis for a psychiatric disorder 
within the one year presumptive period after he was 
discharged from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  The Board notes that the duty to 
assist is not a one-way street; in order for the VA to obtain 
this medical evidence, the veteran must comply with any 
requests for related information.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but was not 
notified of the criteria for establishing a disability rating 
or effective dates of awards.  Since the case is being 
remanded anyway, the RO will have the opportunity to correct 
the notice deficiencies.  

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran notice 
regarding the rating of psychiatric 
disability and effectives dates of awards 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for his 
psychiatric disorder (reports of which 
have not already been associated with his 
claims file) and to provide any releases 
needed to secure records of such treatment 
or evaluation.  Of particular interest are 
any records from Dr. G. E. F.  The RO 
should obtain complete records of 
treatment and evaluations from all sources 
identified by the veteran.  

3.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to ascertain the nature and likely 
etiology of his psychiatric disability.  
His claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
specifically opine whether it is at least 
likely as not that any current psychiatric 
disorder had its onset in or is otherwise 
related to the veteran's military service.  
The examiner should explain the rationale 
for any opinion given.

4.  The RO should then adjudicate the 
claim on a de novo basis.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


